Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsUnilife Corporation: We consent to the incorporation by reference in Form S-8 (Registration Statement Nos. 333-200223, 333-193358, 333-186049, 333-178882, and 333-164964) and in Form S-3 (Registration Statement Nos. 333-197122, and 333-173195) of Unilife Corporation of our reports dated October 21, 2016, with respect to the consolidated balance sheets of Unilife Corporation and subsidiaries as of June 30, 2016 and 2015, and the related consolidated statements of operations and comprehensive loss, stockholders’ (deficit) equity, and cash flows for each of the years in the three-year period ended June 30, 2016, and the effectiveness of internal control over financial reporting as of June 30, 2016, which reports appear in the June 30, 2016 annual report on Form 10-K of Unilife Corporation.
